DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.  The Information Disclosure Statement (IDS) submitted on 07/20/2021 has been considered by the examiner and made of record in the application file. 

Priority
3.   Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Examiner's Amendment
4.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Claims 1 and 16 have been amended below in order to correct antecedent basis of certain limitations in the claims.
              - Claim 1, line 20, “performing a third read application.”15 is amended to “performing a third read application to the selected word line.“ 15 in order to correct antecedent basis for this limitation in the claim (referred to “performing a third read application to the selected word line” as disclosed in step S250 of Figure 14, and paragraph [0094] of the specification, and also referred “to the selected word line” as recited on line 19 of the claim).
               - Claim 16, lines 22-23, “repeatedly performed on a plurality of aggressor groups”15 is amended to “repeatedly performed on each of a plurality of aggressor groups”15 in order to correct antecedent basis for this limitation in the claim (referred to “repeatedly performed on each of a plurality of aggressor groups” as disclosed in Figure 15 and paragraph [0097] of the specification, and also referred to similar claim limitation “repeatedly performed on each of a plurality of aggressor groups” as recited on lines 11-12 of claim 11).
        The application has been amended as follows:
             In the claims: 
               Claim 1 (Currently Amended): A read method of a non-volatile memory device, the read method comprising: 
                    5applying a first aggressor group read level to at least one word line adjacent to a word line selected according to an address when a read pass voltage is applied to the selected word line; 
                    obtaining first aggressor group information from a memory cell connected to the at least one word line; 
                    10applying the read pass voltage to the at least one word line a first time; 
                    applying a first read level to the selected word line; performing a first read operation for a first aggressor group; 
                    applying a second aggressor group read level to the at least one word line when the read pass voltage is applied to the selected word line; 
                   15obtaining second aggressor group information from the memory cell connected to the at least one word line; 
                   applying the read pass voltage to the at least one word line a second time; 
                   applying a second read level to the selected word line; 
                   performing a second read operation for a second aggressor group; 
                   20applying the read pass voltage to the at least one word line a third time;
                   applying a third read level to the selected word line; and
                  performing a third read operation to the selected word line.
            Claim 16 (Currently Amended): A non-volatile memory device, comprising: 
                   a memory cell area including a first metal pad; 
                  5a peripheral circuit area including a second metal pad and vertically connected to the first metal pad through the second metal pad; 
                  a memory cell array including a plurality of memory blocks that each include a plurality of memory cells connected to a plurality of word lines and a plurality of bit lines in the memory cell area; 
                 10a row decoder configured to select one of the plurality of word lines in the peripheral circuit area;
                a page buffer circuit including a plurality of page buffers connected to the plurality of bit lines in the peripheral circuit area; and 
                a control logic including a data recovery read scheduler circuit performing a 15data recovery read operation by receiving a command latch enable (CLE) signal, an address latch enable (ALE) signal, a chip enable (CE) signal, a write enable (WE) signal, a read enable (RE) signal, and a data strobe (DQS) signal through control pins, and latching a command or address at an edge of the WE signal according to the CLE signal and the ALE signal, in the peripheral circuit area, 
                20wherein in the data recovery read operation, an operation of obtaining aggressor group information from a memory cell connected to a word line adjacent to a word line selected according to the address, and an operation of recovering data corresponding to the obtained aggressor group information in a memory cell connected to the word line selected according to the address, are repeatedly performed on each of a plurality of aggressor 25groups.

Allowable Subject Matter
5.   Claims 1-20 are allowed.
6.  The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “applying a first aggressor group read level to at least one word line adjacent to a word line selected according to an address when a read pass voltage is applied to the selected word line; obtaining first aggressor group information from a memory cell connected to the at least one word line; 10applying the read pass voltage to the at least one word line a first time; applying a first read level to the selected word line; performing a first read operation for a first aggressor group; applying a second aggressor group read level to the at least one word line when the read pass voltage is applied to the selected word line; 15obtaining second aggressor group information from the memory cell connected to the at least one word line; applying the read pass voltage to the at least one word line a second time; applying a second read level to the selected word line; performing a second read operation for a second aggressor group; 20applying the read pass voltage to the at least one word line a third time; applying a third read level to the selected word line; and performing a third read operation to the selected word line”, and a combination of other limitations thereof as recited in the claim. Claims 2-10 depend on claim 1.   
       Regarding independent claims 11 and 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “in the data recovery read operation, an operation of obtaining aggressor group 25information from a memory cell connected to a word line adjacent to a word line 39selected according to the address, and an operation of recovering data corresponding to the obtained aggressor group information in a memory cell connected to the word line selected according to the address, are repeatedly performed on each of a plurality of aggressor groups”, and a combination of other limitations thereof as recited in the claims. Claims 12-15 and 17-20 depend on claims 11 and 16, respectively.   
7.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/TRI M HOANG/ 
Primary Examiner, Art Unit 2827